Citation Nr: 0918489	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Entitlement to service connection for hearing loss.  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty with the 
Philippine Scouts from May 1946 to February 1949.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Manila, 
Republic of the Philippines Department of Veterans Affairs 
(VA) Regional Office (RO).  The case was before the Board in 
January 2007 when it was remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The National Personnel Records Center (NPRC) has certified 
that the Veteran's STRs were likely destroyed in a 1973 fire 
at the NPRC and that the Veteran served as a private first 
class in the Philippine Scouts from May 1946 to February 
1949.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

It is further noteworthy that the certification of military 
service that was accepted by the RO as establishing Veteran 
status in this case was submitted by the Veteran, does not 
contain a seal, and indicates it was issued in December 1992.  
In response to further attempts by the RO to verify the 
nature of the Veteran's service, the NPRC did verify (in 
January 2004) that he was a Philippine Scout.   

The Board's January 2007 remand, in part, requested a VA 
examination to determine whether the Veteran had a hearing 
loss and, if so, whether such was related to his service.  On 
February 2009 VA audiological examination, the Veteran 
advised the examiner that he had served in the 24th Field 
Artillery Philippine Scout, and was a gunner for the duration 
of his service.  Based, at least in part, on the Veteran's 
self-reported history, the examiner opined that the Veteran's 
hearing loss was at least as likely as not related to his 
noise exposure in service.  

When the RO then readjudicated the claim, in a March 2009 
supplemental statement of the case (SSOC), the RO discounted 
the February 2009 VA examiner's opinion (without seeking 
another opinion, although there is no medical opinion in the 
record to the contrary) based on a determination that there 
was no evidence that the Veteran was exposed to [artillery] 
noise trauma in service.  In that regard, the Board notes 
that while there is currently no evidence in the record 
(other than the Veteran's self-reported account) that the 
Veteran served in an artillery unit, there likewise is no 
evidence in the record that would contradict his account that 
he served in an artillery unit.  As he has provided further 
identifying information, verification of alleged service in 
an artillery unit may be possible (and in light of the above-
noted heightened duty to assist must be sought).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Based on the Veteran's accounts that 
he served with the 24th Field Artillery, 
Philippine Scouts, the RO should seek 
service department/NPRC verification of 
the Veteran's accounts that he served in 
an artillery unit as a gunner.  If more 
information from the Veteran is needed to 
allow for such verification, he should be 
asked to provide the information.  

At the least, if possible, it should be 
determined whether a unit such as the 24th 
Field Artillery, Philippine Scouts existed 
(and whether the Veteran's account that he 
was a gunner in such a unit for the 
duration of his service is plausible).  

2.  If the development sought in # (1) 
above establishes that the Veteran indeed 
served as a gunner in an artillery unit, 
no further development is necessary; the 
RO should proceed to # (3), below.  If 
additional evidence shows the Veteran did 
not serve in an artillery unit, the RO 
should arrange for an audiological 
evaluation of the Veteran to determine 
whether he has hearing loss related to 
service.  The examiner should be advised 
that there is no evidence the Veteran 
served in an artillery unit (and had the 
noise exposure associated with such 
service).  Based on examination and 
interview of the Veteran and review of his 
claims file, the examiner should opine 
whether the Veteran's hearing loss 
disability is at least as likely as not 
(i.e., 50 percent or better probability) 
related to the types of noise exposure 
associated with (noncombat and non-
artillery) (Scout) service or is otherwise 
related to the Veteran's service.  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

